Citation Nr: 0704757	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression and 
organic brain syndrome (initially claimed as memory loss).

2.  Whether new and material evidence to reopen a claim for 
service connection for myositis of the neck has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for obesity/pluriglandular syndrome has 
been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a pulmonary/respiratory disorder has 
been received; and, if so, whether service connection for 
that disability is established.

5.  Whether new and material evidence to reopen a claim for 
service connection for adhesive capsulitis of the shoulders 
has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for nosebleeds has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for abnormal body temperature (claimed as 
low-grade fevers) has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for fatigue has been received.

9.  Whether new and material evidence to reopen a claim for 
service connection for skin sores has been received.

10.  Whether new and material evidence to reopen a claim for 
service connection for bleeding gums has been received.

11.  Whether new and material evidence to reopen a claim for 
service connection for disabilities of the hips, elbows and 
knees has been received.

12.  Whether new and material evidence to reopen a claim for 
service connection for a gastrointestinal disorder has been 
received; and, if so, whether service connection for that 
disability is established.

13.  Whether new and material evidence to reopen a claim for 
service connection for lightheadedness and dizziness has been 
received.

14.  Entitlement to service connection for a sore neck, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

15.  Entitlement to service connection for weight gain, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

16.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

17.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

18.  Entitlement to service connection for pain in both 
shoulders, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

19.  Entitlement to service connection for nosebleeds, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

20.  Entitlement to service connection for abnormal body 
temperature/low grade fevers, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

21.  Entitlement to service connection for fatigue, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

22.  Entitlement to service connection for skin sores, 
claimed as due to due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

23.  Entitlement to service connection for bleeding gums, 
claimed as due to due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

24.  Entitlement to service connection for joint pain in the 
hips, elbows and knees, claimed as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117.

25.  Entitlement to service connection for lightheadedness 
and dizziness, claimed as due to undiagnosed illness to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1992, to include service in Southwest Asia from 
August 1991 to December 1991.  He also served for 
approximately 26 years with the United States Army Reserves 
(USAR).

In August 1992,  the RO, inter alia, denied service 
connection for myositis of the posterior neck and for 
residuals of a fracture of the left clavicle.  The veteran 
was notified of this decision in September 1992, but did not 
initiate an appeal.   That rating also established  
entitlement to service connection for chronic sinusitis, 
effective February 16, 1992.  

In July 1994, the RO denied service connection for the 
following:  a pulmonary disorder, nosebleeds, a weight 
control problem, headaches, low grade fevers, fatigue, 
stomach cramping, sores, bleeding gums, dizziness and achy 
joints.  The RO also declined to reopen a claim for service 
connection for muscle inflammation (myositis of the neck)  
The veteran was notified of this decision later in July 1994, 
but did not initiate an appeal.  

As noted previously, the RO denied the veteran's multiple 
claims for service connection as  due undiagnosed illness in 
October 1995.  However, in April 1997, 38 C.F.R. § 
3.317(a)(1)(i) was amended, effective  November 1994, to 
expand the period within which disabilities resulting from 
undiagnosed illnesses suffered by Persian Gulf veterans must 
become manifest to a compensable degree in order for 
entitlement to be established.  Inasmuch as the claims for 
undiagnosed illness had been previously denied within that 
period, the provisions for finality of prior RO decisions are 
not applicable to the veteran's claims based upon undiagnosed 
illness.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) 
(upon a showing of a new basis of entitlement to a claimed 
benefit as a result of an intervening change in law or 
regulation, 38 U.S.C. § 7104(b) does not preclude 
consideration of the claim as an original claim even though 
based on facts in a previously and finally denied claim).  
Under the above cited legal authority, the veteran is 
entitled to readjudication of his undiagnosed illness claims 
as original claims.  As the previously denied claims for 
direct service conection were unaffected by the revision of 
section 3.317, they remain characterized as petitions to 
reopen.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision.  The veteran 
filed a notice of disagreement (NOD) in July 1998 and the RO 
issued a statement of the case (SOC) in August 1998..  The 
veteran perfected his appeal in January 1999.  The RO issued 
a supplemental SOC (SSOC) in January 1999; a second SSOC was 
issued in February 1999. 

Hearings on appeal were held before RO personnel in September 
1998, and before the undersigned Veterans Law Judge in July 
2001. Transcripts of both hearings are of record.

In November 2001, the Board remanded the veteran's claims to 
the RO for additional action.  Following  completion of the 
requested action, the RO granted service connection for 
irritable bowel syndrome (which effectively resolved the 
prior claims for stomach cramps and for diarrhea, as due to 
undiagnosed illness, but not the claim for other 
gastrointestinal disability, as noted below), and continued 
the denial of the remainder of the veteran's claims (as 
reflected in a December 2002 SSOC, as well as SSOCs issued in 
October 2004 and March 2005).

The Board out that, in the November 2001 remand, the Board 
characterized the claim for service connection for depression 
and organic brain syndrome (initially claimed as memory loss) 
as a claim to reopen.  The matter derives from a December 
1998 rating action, which had framed the pertinent claim as 
"Service connection for depression and organic brain 
syndrome claimed as memory loss due to an undiagnosed 
illness."  However, after closer inspection of the claims 
file, neither service connection for depression/organic brain 
syndrome  or memory loss were previously denied by the  
either the RO or the Board.  Because the claim for service 
connection was initially adjudicated in December 1998 on the 
merits (rather than on the basis of new and material 
evidence), the legal principles relating to service 
connection were provided to the veteran in the SSOC issued in 
January 1999,  further development was undertaken consistent 
with the duty to assist and argument has been advanced that 
the evidence supports entitlement to service connection 
rather than confined to the more limited position that new 
and material evidence has been received, the veteran is not 
prejudiced by the Board's recharacterization of the claim, 
and adjudication of the claim, as a de novo claim for service 
connection. 

The Board decision on each claim on appeal is set forth 
below.  The reopened claim for service connection for a 
gastrointestinal disorder is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  There is no competent evidence establishing valid a 
diagnosis of organic brain syndrome or disability manifested 
by memory loss; there also is no competent evidence of a 
nexus between any current depression or somatoform disorder 
and service.  

3.  In July 1994, the RO denied claims for service connection 
for multiple claimed conditions: a pulmonary disorder, nose 
bleeds, a weight control problem, low grade fevers, fatigue, 
skin sores, bleeding gums, dizziness and achy joints; the RO 
also declined to reopen a claim for service connection for 
muscle inflammation.  Although the RO notified the appellant 
of the denial and of his appellate rights via a letter issued 
later in July 1994, the appellant did not initiate an appeal.

4.  No new evidence associated with the claims file since the 
July 1994 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for myositis of the neck, 
for obesity/pluriglandular syndrome, for adhesive capsulitis 
of the shoulders or for disabilities of the hips, elbows and 
knees, for nosebleeds, for low grade fevers, for fatigue, for 
skin sores, bleeding gums, or for lightheadedness and 
dizziness..

5.  New evidence added to the record since the July 1994 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a pulmonary/respiratory 
disorder. 

6.  New evidence added to the record since the July 1994 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a gastrointestinal 
disability.

7.  The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

8.  The veteran's sore neck, weight gain, shortness of 
breath, pain in both shoulders, fatigue, and joint pain in 
the hips, elbows and knees, and nosebleeds have been 
attributed to known clinical diagnoses (and not to 
undiagnosed illness or other  medically unexplained multi-
symptom illness).

9.  While the veteran has complained of abnormal body 
temperature/low grade fevers, skin sores, bleeding gums, and 
memory loss, the medical evidence establishes that he has no 
current, chronic problems with abnormal body temperature/low 
grade fevers, skin sores, bleeding gums, or memory loss; as 
such, service connection is not available for any such 
complaints as manifestations of undiagnosed illness or other 
other medically explained multi-symptom illness.

10.  The veteran's lightheadedness and dizziness has been 
attributed to undiagnosed illness or medically unexplained 
multi-symptom illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression and 
organic brain syndrome (initially claimed as memory loss) are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The RO's July 1994 rating decision denying service 
connection for a pulmonary disorder, for nosebleeds, for a 
weight control problem, for headaches, for low grade fevers, 
for fatigue, for stomach cramping, for sores, for bleeding 
gums, for dizziness and for achy joints, and declining to 
reopen a claim for service connection for muscle inflammation 
(myositis of the neck) is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

3.  As evidence received since the RO's July 1994 denial is 
not new and material, the criteria for reopening the claims 
for service connection for myositis of the neck, for 
obesity/pluriglandular syndrome, for adhesive capsulitis of 
the shoulders, for disabilities of the hips, elbows and 
knees, for nosebleeds, for low grade fevers, for fatigue, for 
skin sores, for  bleeding gums, or for lightheadedness and 
dizziness are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

4.  Pertinent to the claim for service connection for a 
respiratory/pulmonary disorder, new and material evidence has 
been received since the RO's July 1994 denial; hence, the 
criteria for reopening that claim are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior 
to August 29, 2001).

5.  Pertinent to the claim for service connection for a 
gastrointestinal disorder, evidence received since the RO's 
July 1994 denial is new and material; thus, the criteria for 
reopening the claim for service connection are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001).

6.  The criteria for service connection for sore neck, for 
weight gain, for shortness of breath, for pain in both 
shoulders, for fatigue, for joint pain in the hips, elbows 
and knees, and for nosebleeds, each as due to undiagnosed 
illness or other qualifying chronic disability, are not met.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

7.  The criteria for service connection for abnormal body 
temperature/low grade fevers, for skin sores, for bleeding 
gums, or for memory loss, each as due to undiagnosed illness 
or other qualifying chronic disability, are not met.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

8.  The criteria for service connection for lightheadedness 
and dizziness, as due to undiagnosed illness or other 
qualifying chronic disability, are met.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

In a December 2001 letter, RO notified the veteran and his 
representative of the requirements for establishing service 
connection, and of the type of evidence needed to establish 
each element of such a claim.  In the May 2003 notice letter, 
the RO explained what was needed to establish a claim for 
service connection involving claimed asbestos exposure.  
After each letter, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that, collectively, December 2001 and 
May 2003 RO notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the December 2001 letter, the veteran specified what evidence 
had been associated with the claims file, to date.  In that 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; the RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
In the May 2003 letter, the RO requested that the veteran 
provide a statement containing specific information pertinent 
to his claim related to asbestos exposure.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s). 

The first three of Pelegrini's content of notice requirements 
clearly have been met in this appeal.  With respect to the 
fourth requirement, the Board notes that the veteran has not 
explicitly been advised to provide any evidence in his 
possession that pertains to his claims.  However, the claims 
file reflects that the veteran has submitted in support of 
his claims pertinent service medical records that he had in 
his possession.  Given that fact, as well as the RO's 
instructions to him, as noted above, the Board finds that the 
veteran has, effectively, been put on notice to provide any 
evidence in his possession that pertains to the claims; 
accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the June 1998 rating action on appeal.  However, such 
makes sense, inasmuch as the VCAA was not enacted until more 
than two years later, in November 2000.  Moreover, the Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(2006).

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  As indicated above, 
the veteran has been afforded various opportunities to submit 
information and evidence pertinent to the claims on appeal, 
to particularly include via the notice letters identified 
above.  Further, comprehensive documentation, identified 
below, has been associated with the claims file..  Hence, the 
Board finds that any failure on VA's part in not fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See, e.g., ATD 
Corp., 159 F.3d at 549. 
 
The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA Medical Center (VAMC) in Alexandria, 
Louisiana, along with correspondence and private outpatient 
treatment records from Dr. R.V. and Dr. M.Y..  The veteran 
has been afforded a number of VA examinations in connection 
with his claims; the reports of which are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any pertinent existing, obtainable 
evidence-in addition to that noted above-that needs to be 
obtained prior to appellate review.   

In December 2004, the veteran provided correspondence 
suggesting that he had been  treated by several additional 
private physicians in relation to his claimed disorders.  He 
was requested to provide a Authorization and Consent to 
Release pertinent records, but did not respond to the 
request.  The Board emphasizes that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  . 

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

With respect to the appellant's reserve service, the 
applicable legal authority permits service connection only 
for a disability resulting from disease or injury incurred in 
or aggravated coincident with active duty for training, or 
for disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2006).  

A..  Service connection for depression and organic brain 
syndrome (initially 
claimed as memory loss)

In this case, service medical records are silent as to 
complaints, treatment or diagnoses relating to any 
psychiatric disorder.  According to a July 1998 outpatient 
treatment record, the veteran reported that, despite claims 
of memory loss, he intentionally did not attend scheduled 
mental health appointments.  Impression was probable 
depression and possible organic brain syndrome (although the 
veteran refused a work-up for the latter condition).  
Although a few earlier outpatient treatment record reported 
depression, a February 25, 2000 outpatient treatment record 
noted that a depression screen was negative.

The veteran was afforded a comprehensive VA mental disorders 
examination in August 2003.  At that time, the veteran 
expressed his displeasure with the VA hospital in Alexandria.  
The examiner noted that the appellant "literally tried to 
control" the mental disorders examination until he was told 
that the examiner would be asking the questions, and that, 
even then, the appellant tangentially tried to engage the 
examiner in frequent side issue conversations.  Mental status 
examination was within normal limits, and the examiner noted 
that the multiple-volume claims files had been reviewed.  
Besides the mental status examination and clinical interview, 
the veteran was administered the MMPI2, which was considered 
to produce valid results.  All results suggested that the 
veteran was experiencing an undifferentiated somatoform 
disorder.  He was characterized as a man prone to feel that 
he has all kinds of physical illnesses.  He was portrayed as 
a passive- dependent character, but is often weak, tired and 
fatigued.  He had much tension.  "Repression and denial 
result in this veteran having a strong rejection of the idea 
that symptoms have psychological etiology."  The examiner 
also noted that, under stress, he was prone to break down 
with psychosomatic illness or conversion symptoms, and that 
depression was episodic and situational.  The examination 
revealed no evidence of memory loss.  The diagnosis was 
undifferentiated somatoform disorder.  

The veteran was afforded another VA examination in June 2004; 
the examiner who conducted that examination specifically 
opined that there was no evidence of memory loss found on 
that examination.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the record presents no basis 
for service connection for depression, organic brain 
syndrome, disability manifested by memory loss, or any other 
psychiatric disability.

Depression, as a chronic disability, has not been medically 
established.  Further, competent medical evidence does not 
reflect any diagnosis of any disability manifested by memory 
loss, and the appellant has not provided any medical evidence 
establishing that he suffers from any such disability; as 
indicated above, no memory loss was demonstrated on June 2004 
VA examination.  [Parenthetically, the  Board notes that, 
despite that the veteran reported a history of memory loss 
from 1994 and although he was subsequently scheduled for 
mental disorders examinations after June 2004, he admitted 
that he intentionally did not attend those mental health 
appointments, which reflects a conscious recollection that 
such appointments were made rather than that he missed the 
appointments because he forgot them.]  Further, the 1998 
impression of "possible organic brain disorder" was not 
confirmed on testing and the examiner's use of the term 
possible renders the impression as only a qualified or 
tentative impression.  A confirmed diagnosis or even a less 
tentative medical impression of organic brain syndrome has 
not been identified on any examination.  Thus, the medical 
evidence does not warrant a current diagnosis of organic 
brain disorder.  The Board points out that, in the absence of 
proof of a claimed disability (and if so, of a nexus between 
each such disability and service), a claim for service 
connection for such disability is not valid.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board notes the diagnosis of somatoform disorder.  To 
whatever extent the appellant's claim for service connection 
for depression and organic brain syndrome (initially claimed 
as depression) is intended to encompass any and all 
psychiatric disability, there also is no medical evidence of 
a nexus between diagnosed somatoform disorder and service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
appeal.  Although the appellant may well believe that he 
currently has an acquired psychiatric disorder (claimed as 
depression and organic brain disorder, and, initially, as 
memory loss) that is medically related to service, as a 
layman without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on medical matters-such as diagnosis 
and medical nexus.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, his 
assertions in this regard have no probative value.

For these reasons, the claim for service connection for 
service connection for depression and organic brain disorder 
(initially claimed as memory loss) must be denied.  .  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Petitions to Reopen Claims for Service Connection

As indicated above, various claims for service connection-to 
include for myositis of the neck and for residuals of a 
fracture of the left clavicle-were considered and denied in 
an unappealed rating from August 1992.  Thereafter, in an 
unappealed July 1994 rating, the RO denied claims for service 
connection for a pulmonary disorder, for nose bleeds, for 
weight control, for low grade fevers, for fatigue, for skin 
sores, for bleeding gums, for dizziness and for achy joint, 
and declined to  reopen the appellant's claim for service 
connection for muscle inflammation (myositis).  Inasmuch as, 
most recently, the appellant did not perfect an appeal of the 
RO's August 1992 and July 1994 ratings, those decisions are 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
present petitions to reopen were initiated by the appellant 
in December 1998.

Pertinent to claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petition to reopen (December 1998) for claims for service 
connection (as noted above), the Board will apply the version 
of 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence submitted 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

1.  Myositis (muscle inflammation) of the neck

When the neck claim was previously decided in August 1992 and 
the July 1994 decision determined that no new and material 
evidence had been submitted regarding the muscle inflammation 
claim, the record essentially encompassed service medical 
records that were silent as to any relevant abnormality.  The 
record also included a VA examination report of May 1992, 
reflecting that the appellant, who was then 51 years of age, 
reported a history of posterior neck pain for a number of 
months.  Although there were no pertinent clinical findings, 
myositis of the posterior neck was diagnosed.  The August 
1992 rating denied the claim on the basis that the condition 
was not shown in service.  A May 1994 VA examination noted 
the appellant's neck as supple and diagnosed no relevant 
pathology pertaining to the neck.  Mild degenerative changes 
of the appellant's left knee and lumbar spine were 
appreciated on associated X-rays.  The July 1994 rating 
decision found no new and material evidence had been received 
to warrant reopening the claim. 

The evidence received since the July 1994 rating includes a 
July 2001 physical therapy record that notes the appellant's 
treatment for cervical strain.  Chronic cervical strain was 
diagnosed on VA examination of April 2002. 

The appellant was afforded another VA medical examination on 
June 28, 2004.  In the report of that examination, the 
examiner noted the following:

The veteran [, born in July 1940,] gives 
a history of having had neck pain "for a 
long time".  He was very vague regarding 
the onset of his neck pain and referred 
the examiner back to his private 
physician, Dr. C.[T.T.], who in 2001 
informed him that he had cervical strain.  
However, the veteran indicates that he 
"had trouble doing sit-ups in the 
service and performing physical training 
after the Persian Gulf War" and was 
placed on a P-4 from 1992 through 1995 
restricting all exercises.  He, however, 
never specifically stated whether his 
neck precluded the exercises.  The 
examiner reviewed the information during 
this period of time and there was no 
mention of his neck precluding exercises 
during this period of time.  It was more 
or less attributed to the fact that the 
veteran was not allowed to proceed with 
participating in an over-40 physical 
training program due to the fact that he 
was considered a cardiovascular risk as 
he was overweight, had an elevated 
cholesterol, was a smoker, and had a low 
HDL.  He was finally cleared around 1995 
after a stress test was done.  Regarding 
his neck, the actual onset of his neck 
pain appeared to have been around 2001 
May, when the veteran was seen by Dr. C. 
[T.T.] and was complaining of shoulder 
pain.  He was found to have a left 
shoulder impingement and neck pain which 
was attributed to cervical strain.  The 
veteran has also had cervical pain 
diagnosed as a myositis in some C&P exams 
related to his Persian Gulf War 
evaluation and x-ray clone as a part of 
one of those evaluations, 04/18/02, 
described degenerative joint disease in 
the veteran s cervical spine.  He did 
deny any injury or trauma to his neck.  
The veteran does not require any 
assistive devices.  He denies any 
assistive devices required for his neck.  
He describes more or less a dull pain 
"with an awareness of the pain and the 
neck problem".  The veteran did not 
specifically elaborate on this awareness 
description that he gave the examiner. . 
. . Frequency is daily.  Duration is 
constant.  Regarding incapacitating 
episodes of neck pain, the veteran denied 
having any emergency room visits or 
doctor's visits specifically for neck 
pain.  He indicates that he usually uses 
his treatment for pain which is Darvocet 
[also taken for] generalized pain in 
various locations.  He gets a fair 
response.  The veteran indicates that he 
also uses ice at times with a fair 
response. 

[He was] found to be 6 feet 2 inches, 
241.3 pounds, which is essentially what 
he was in the early 1990s.  This gives 
him a body mass index of 31 which is 
considered category I obesity.  [His neck 
was supple and he did not have any spine 
or ribcage deformity. His] neck has a 
normal curvature.  He does have some 
palpable spasms in the posterior cervical 
region and trapezius muscle region 
bilaterally.  There is tenderness to 
palpation and movement of the cervical 
spine throughout. . . . 

Diagnosis [in pertinent part, was] 
Cervical strain with degenerative joint 
disease by x-rays done 04/08/02.  The 
cervical strain was documented officially 
in 2001.  There has not been a history of 
injury or trauma.

The record recognizes the presence of degenerative joint 
disease of the cervical spine as first confirmed by X-rays of 
April 2002, many years after service and when the appellant 
was over sixty years of age.  

The claim was previously denied because the appellant's neck 
pathology was not associated with his active military service 
by competent medical evidence, and the post-service records 
still do not reflect competent evidence or opnion associating 
the appellant's neck pain and underlying pathology to 
service.  Indeed, the evidence does not include specific 
comment as to an identified etiology of any disability 
manifested by neck pain.  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the July 
1994 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that the 
appellant has myositis (or disability manifested by neck 
pain) as the result of disease or injury incurred in or 
aggravated by the appellant's military service.  As such, 
none of the evidence is new and material for the purpose of 
reopening the claim, and the July 1994 denial of the claim 
remains final.

2.  Obesity/pluriglandular condition

When the claim involving weight gain was previously denied in 
July 1994, the claims file included service medical records 
that were silent as to any relevant abnormality apart from 
obesity.  The appellant weighed 237 pounds and was diagnosed 
with exogenous obesity at his VA examination of May 1994 
because he was 53 pounds over his ideal weight.  The RO noted 
that he weighed 208 pounds in June 1991, just prior to 
Persian Gulf mobilization and that his weight was 205 pounds 
on demobilization.  On his VA examination in May 1992, his 
weight was 213 pounds.  The RO noted the absence of an 
organic basis for his weight gain in service, and denied the 
claim on the basis that no condition manifested by weight 
gain was shown to be related to service.

On April 2002 VA examination, the appellant reported a 
history of weight gain since he was in the Persian Gulf; 
obesity was diagnosed.

After a comprehensive review of the claims file, the June 
2004 VA examiner noted that the appellant was not allowed to 
proceed with participating in an over-40 physical training 
program due to the fact that he was considered a 
cardiovascular risk as he was overweight, had an elevated 
cholesterol, was a smoker, and had a low HDL.  Although the 
appellant complained of rapid weight gain after his return 
from the Persian Gulf, the examiner noted the appellant 
weighed 176 pounds in July 1964.  In January 1976, he weighed 
182 pounds.  By October 1987, he was up to 210 pounds.  By 
April 1987, he was 205 pounds.  In June 1991 (just prior to 
his Persian Gulf deployment), he was 208 pounds.  In May 
1992, he was 216 pounds (just after his Persian Gulf 
deployment).  In October 1993, he was 228 pounds.  In July 
2003, he was 241 pounds and he was 241 pounds at the time of 
the 2004 examination.  The examiner identified an extensive 
workup performed in May 1994 including laboratory testing and 
referral to a nutritionist; the appellant's workup was 
considered essentially negative.  His weight gain was 
considered a part of his increasing age and so was his 
fatigue.  The note also contained information that the 
appellant attended nutrition classes and was given counseling 
on weight loss and exercise to increase his energy level.  
The appellant's weight gain, according to the June 2004 VA 
examiner, was attributable to increasing age and sedentary 
lifestyle.  

As indicated above, the claim failed previously because an 
organic basis for the claimed disorder was not shown as 
related to the appellant's active service.  The post-service 
records still provide no organic basis for the appellant's 
weight problems, or in any way relate such problems to his 
military service.  Rather, weight problems have been 
attributed to his sedentary life style and age.  While the 
June 2004 medical opinion-the only evidence to address the 
cause of the appellant's weight problems is new, it tends to 
weigh against the claim-in attributing the appellant's 
weight problems to a cause other than service-and, thus, 
provides no predicate for reopening the claim.

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the July 
1994 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
weight problems are the result of disease or injury incurred 
in or aggravated by the appellant's military service.  As 
such, none of this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for weight problems.   

As new and material evidence has not been received, the Board 
finds that the criteria for reopening are not met, and the 
the July 1994 denial of the claim remains final.  

3.	Pulmonary/Respiratory Disorder 

When the claim for a respiratory disorder was previously 
decided in July 1994, the RO noted that service medical 
records were negative for a chronic pulmonary disorder.  On 
VA examinations of May 1992 and April 1994, his chest was 
clear to auscultation.  There were no rales or rhonchi.  The 
record was negative for a diagnosis of any chronic 
respiratory disorder.  Service connection was not established 
because of the absence of a related disorder in service as 
well as the absence of pertinent disability shown on 
separation or manifested to a compensable degree within the 
presumptive period following separation.

Reports from one of the appellant's private physicians, Dr. 
R.V., dated in 1994 and 1995 show treatment for allergic 
bronchitis, asthma, chronic pulmonary scarring and, chronic 
obstructive pulmonary disease.

The appellant was evaluated for asbestosis/silicosis by a 
private physician, Dr. M.Y. in November 2002.  The appellant 
was complaining of dyspnea on exertion at two blocks and was 
out of shape.  He discontinued smoking in 1992 and had smoked 
a pack per day of cigarettes from 1960 up until 1992.  His 
weight at that time in 2002 was 268 pounds, respiratory rate 
was 24, temperature was 97.7 degrees, blood pressure was 
110/74 mmHg.  The examination was consistent with decreased 
air exchange bilaterally and CAT scan in 05/02 had revealed 
pleural thickening and pleural calcification with 
extrapleural deposits in the right posterior lung region and 
there was some parenchymal scarring producing elevation of 
the right hemidiaphragm. Oxygen saturation was 95 percent.  
The assessment was that the appellant had asbestos exposure 
with minimal interstitial disease.  His chronic dyspnea 
concerned the doctor and he ordered pulmonary function tests 
given his tobacco use history.  Follow-up of his pulmonary 
function tests later indicated that the appellant had also a 
history of chronic obstructive pulmonary disease as well as 
asbestosis.  

The appellant was afforded a VA examination in June 2004, at 
which time he reported a history of asbestos exposure 
throughout his lifetime.  He indicated that his first 
exposure was in fifth or sixth grade in school, as he was 
considered one of the student monitors in the boiler room and 
states asbestos was there.  He also reporting working for the 
Frito Lay Company making potato chips; he reported that 
asbestos was on the conveyor belt and in the frying pan.  
Additionally he claimed that when he was in the Army in the 
barracks at Fort Polk, he lived in buildings which are now 
purportedly considered condemned due to asbestos 
contamination.  He also reported asbestos was a part of the 
tile flooring and in the boiler room.  Additionally, the 
appellant states that his office was next door to where the 
mechanics worked & performed brake jobs and he also took his 
breaks in the same building where the mechanics work.  By his 
own history, light flakes of asbestos floated around in the 
building.   

It was noted that the appellant had pulmonary function tests 
done in April 2004  which were consistent with a moderate 
obstructive ventilatory impairment.  His FEVi was 2.22 with 
predicted value being 4.06 and post bronchodilator it was 
2.62. FVC was 3.49 pre bronchodilator.  The appellant could 
not perform a DLCO test due to coughing and decreased reserve 
by history.  So, this value could not be obtained.  The 
examiner noted that he was considered to have an mild 
decrease in his DLCO, which according to the November 2002 
private medical report, was consistent with asbestosis as 
this is the first indicator of lung damage due to asbestos 
exposure.  The examiner also noted that the appellant had 
discontinued his smoking, but does have the chronic 
obstructive pulmonary disease and a moderate obstructive 
ventilatory impairment to go along with that disease process.  
The examiner concluded that the appellant  had shortness of 
breath due to asbestos exposure, as likely as not related to 
service.  

Clearly, the evidence received into the claims file since 
1994 is "new" in the sense that it was not previously 
before agency decisionmakers.  The Board also finds that this 
evidence is "material" for purposes of reopening.  The new 
evidence establishes that the appellant is now diagnosed with 
respiratory conditions,whereas, he was not diagnosed with any 
relevant pathology in 1994.  Further, some of the evidence, 
to include the June 2004 medical opinion suggests a possible 
nexus between current symptoms and service.

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for 
pulmonary/respiratory disability has been received.  The 
claim for service connection, on the merits, is addressed in 
the remand, below.  

4.  Adhesive Capsulitis of the Shoulders, and Disabilities 
of the Hips,
Elbows and Knees

When the claim for achy joints was previously decided in July 
1994, the record essentially consisted of active duty service 
medical records that were silent as to any relevant 
abnormality.  Also of record was the report of a May 1992 VA 
examination which reflected notation that the appellant had 
fractured his left clavicle in 1955, prior to service, and 
which culminated in a diagnosis of old fracture of the left 
clavicle without residuals.  A May 1994 VA examination 
reported reflected that the appellant was 53 years of age at 
that time, and reiterawted his reported history of various 
joint and muscle complaints among various other listed 
complaints.  The examiner noted that the veteran walked with 
a normal gait and carriage and that he dressed/undressed and 
got onto and off the examination table without difficulty or 
pain.  Associated X-rays showed mild degenerative changes in 
the knees and spine, but the examiner did not diagnose any 
pertinent clinical abnormalities apart from the appellant's 
obesity.  

The evidence received since the July 1994 rating includes 
several short letters from a private physician, Dr. R.V, 
dated in March, July and August of 1994 respectively, that 
were located among the appellant's Reserve service records 
(post active duty) and all of which essentially reference the 
appellant having recurrent capsulitis of both shoulders, 
cardiomegaly, pulmonary scarring, and upper respiratory 
allergies.  The letters do not suggest an etiology for the 
conditions but reflect opinion that the appellant should not 
do physical exercise.  

The Board observes that appellant was afforded a preventive 
medicine examination while he was in the reserves on May 12, 
1994, a copy of which was also located among the appellant's 
post active duty service records.  Because the May 12, 1994 
examination report was not specifically referenced among the 
examinations listed in the July 1994 rating, the Board 
presumes that that examination report was added to the claims 
file after the July 1994 rating.  That examination reported 
the appellant's complaints of fatigue, occasional dyspnea, 
upper back and shoulder pain.  The examiner's assessment was 
that his fatigue and occasional dyspnea was more than likely 
attributed to his 60-70 pound weight gain and increasing age.  
The examiner noted that the appellant was given counsel on 
weight loss and exercise to increase his energy level.   

The report of a June 2004 VA examination also augments the 
record.  The examiner observed that the appellant's shoulder 
complaints have also been diagnosed as left shoulder 
impingement (with the examiner noting decreased range of 
motion and a history of a high school related clavicle 
fracture) and right shoulder strain.  In addition, on June 
2004 VA examination, the appellant was then age 63; the 
examiner concluded that bilateral hip and knee degenerative 
joint disease, right and left elbow strain were simply 
related to normal aging.  It is not asserted and the record 
does not demonstrate that the appellant sustained physical 
injury during his period of active duty.  

In this regard, the Board notes that 1994 letters from the 
appellant's private physician are limited in their scope to 
the diagnosis and treatment of the appellant's several listed 
disorders, and do not include any medical findings or opinion 
as to the etiology of this condition.  Moreover, the May 12, 
1994 preventive medicine examination afforded while the 
appellant was in the reserves and the June 2004 VA 
examination attribute his complaints to increasing age and 
sedentary lifestyle, not to military service.

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  The additional evidence does 
not include any competent evidence that any of the claimed 
disorders are related to the appellant's service-a central 
element of the veteran's claim-much less any medical opinion 
even suggesting that the veteran has any shoulder adhesive 
capsulitis, or any disabilities of the hips, elbows and knees 
that is otherwise a residual of any incident in service.  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for any 
shoulder adhesive capsulitis, or any disability of the hips, 
elbows and knees have not been met, and the RO's July 1994 
denial of service connection remains final.  

5.  Nosebleeds

When the claim for nosebleeds was previously decided in July 
1994, the RO noted the absence of pertinent complaints in 
service medical records.  No nose bleeds were noted on May 
1994 VA examination.  

The evidence received since the July 1994 rating includes a 
February 1995 outpatient treatment record documenting that 
the veteran was seen for "unfocused" nasal problems, to 
include occasional nosebleeds; the examiner's impression was 
that complaints "far outweigh" physical findings.  
Additional evidence received since July 1994 includes that 
the veteran gave a history of nosebleeds probably due to 
allergic rhinosinusitis on April 2002 VA examination.  
Although no pertinent abnormal findings were observed in the 
clinical setting, diagnosis was intermittent rhinosinusitis 
with occasional nosebleed. 

Also added to the claims file are the results of a 
comprehensive VA examination in June 2004.  After taking an 
extensive history, the examiner diagnosed , in pertinent 
part, "Nosebleeds secondary to chronic sinusitis [that 
occurred] with blowing and the veteran picking in his nose."  
The Board observes that service connection for sinusitis was 
established pursuant to an August 1992 rating.  

The additional medical evidence noted above is new in the 
sense that it was not previously before agency decision 
makers.  This evidence is also new in that it includes 
medical evidence of nosebleeds, not previously shown.  
However, this evidence is note material for purposes of 
reopening the claim because it only shows nosebleeds as a 
manifestation of other disability for which service 
connection has already been granted.  None of the 
additionally received evidence indicates that the veteran's 
nosebleeds are representative of any other disability for 
which service connection could be granted.  Hence, new and 
material evidence to reopen the claim has not been received.

6.	Abnormal body temperature (low grade fevers), fatigue, 
skin sores, bleeding gums

When the claims for service connection for low grade fevers, 
fatigue, skin sores and bleeding gums were previously denied 
in July 1994, active duty service medical records were silent 
as to complaints, treatment or diagnoses relating to the 
claimed disorders.  Furthermore, medical evidence was 
unremarkable for low grade fevers; an organic basis for 
fatigue was not identified; and the presence of, or of any 
disability manifestef by, skin sores and bleeding gums was 
not supported by medical evidence.  

The evidence received since the July 1994 rating includes the 
report of a March 1994 preventative medicine examination 
afforded to the appellant while he was in the reserves 
(which, as explained above, is presumed to have been 
associated with the claims file after the July 1994 denial).  
The March 1994 examiner observed numerous seborrheic 
keratoses at that time, but no skin sores were clinically 
noted.  

Also added to the record is the copy  of an April 2004 VA 
examination report that is silent as to any pertinent 
findings or diagnosis as to low grade fevers, fatigue, or 
skin sores.  While the examiner included a diagnosis of 
intermittent periodontitis, the appellant then denied any 
current gum problems.  

The record also includes the report of a June 2004 
examination that specifically address the low grade 
fevers/abnormal body temperature claim.  The veteran then 
indicated that "every time I go to the VA, my temperature is 
less than 98.6 degrees", which the examiner noted is the 
sole reason the veteran considers "himself to have an 
abnormal body temperature and low-grade fever".  The veteran 
was informed that he was not experiencing a temperature, but 
this was his normal temperature for his body.  The examiner's 
review of his temperatures indicated that the veteran has not 
had any temperatures, however, he was correct in stating that 
his temperature was usually less than the 98.6 degrees.  
Close review of his vital signs has indicated that the 
veteran has not had any significant temperatures over 100.4 
degrees to be considered to have a fever and the temperatures 
that are lower than 98.6 degrees are usually within the 
normal range of 97-98 degrees and are actually normal.  No 
infections were found.  The examiner expressly reported the 
absence of any relevant abnormality associated with the 
veteran's body temperature.

On June 2004 examination, fatigue was attributed to the 
veteran's increasing age and sedentary lifestyle.  No organic 
causes of the veteran's fatigue were found, and the examiner 
specifically commented that fatigue did not appear to be a 
part of an undiagnosed illness; rather, the veteran was 
physically deconditioned.

With respect to his skin sores claim, the June 2004 examiner 
noted the veteran described having puff-like sores 
intermittently from 1992 until 1994, and he was unsure of the 
precipitating factors.  He described them as boils, with a 
large one on his right thigh medial aspect.  Also he claimed 
to have sores on his face, arms, and legs, which he described 
as the size of ant bites.  The veteran recalls being sent for 
an HIV test and several other blood tests, all of which were 
negative.  He currently has not had a recurrence since 1994, 
therefore there is no severity, frequency or duration and 
they are considered relieved at this time.  He also stated 
that when just keeping the area clean that the claimed sore 
resolved spontaneously.  The June 2004 examiner diagnosed 
that skin sores resolved spontaneously between 1992 and 1994 
and have not had a recurrence since 1994.

With respect to his bleeding gums claim, the veteran reported 
a history of bleeding gums, and a May 1994 VA examiner 
diagnosed intermittent periodontitis despite that the veteran 
denied any then current gum problems.  The veteran was 
afforded a VA dental examination in August 2004, at which 
time the veteran reported a history of periodontal problems, 
"but that after seeing a periodontist that took care of 
it."  The dentist who examined the veteran commented that 
the veteran probably or possibly had periodontitis at one 
time, which was treated, and expressly provided that he has 
no periodontal problems at the time of the August 2004 dental 
examination.  (The Board notes, parenthetically that 
periodontitis is not a disability for which VA compensation 
may be awarded, and acute periodontal disease is not even 
entitled to service connection for treatment purposes.  See 
38 C.F.R. § 3.381 (2005)).

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
any of the claims for service connection because it does not 
establish that the veteran has anything other than a body 
temperature clinically evaluated as normal, or that he has 
fatigue associated with any organic disorder (in fact his 
fatigue has been associated with his physical 
deconditioning), or that he has disability manifested by skin 
sores or bleeding gums.  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claims for service connection for low grade 
fevers/abnormal body tempertures, for fatigue, for skin sores 
and for bleeding gums have not been met, and the RO's July 
1994 denial of service connection of each claim remains 
final. 

7.  Gastrointestinal disorder

When the claim for stomach cramping was previously decided in 
July 1994, the evidence included service medical records 
which reflected the veteran being seen in September 1991 with 
complaints of stomach cramping.  He had a sore throat and 
sinus congestion.  He reported complaints of gas.  
Objectively, he was reported as obese.  His abdomen was 
nontender and without masses.  Assessment was probable viral 
colitis and medication was prescribed.  On October 2, 1991, 
he reported his symptoms were worsening but his stomach 
cramps were not as intense.  His bowel movements were normal 
and he reported that his cramps had improved.  His 
demobilization examination reported systems as entirely 
normal.  VA examinations of May 1991 and May 1994 noted him 
as obese but did not report and pertinent findings or 
diagnoses relating to any gastrointestinal disorder.  In sum, 
the RO found that the evidence demonstrated that the veteran 
had experienced acute and transitory gastrointestinal 
disorders, and the claim was denied because a chronic 
disability was not then shown.

The evidence received since the July 1994 rating includes the 
report of an October 1993 Persian Gulf Examination, which was 
not listed among the examinations considered in conjunction 
with the July 1994 rating.  However, the October 1993 
examiner noted the absence of a history of indigestion and 
the veteran reported regular bowel movements; the veteran's 
abdomen was characterized as normal on physical examination, 
and no inguinal hernias were appreciated.  

Several outpatient treatment records from as early as October 
1999 assess the veteran with gastroesophageal reflux disease 
(GERD). 

The veteran was diagnosed with diverticulosis by air-contrast 
barium enema in April 2001 and was noted to have some spasms 
and irregularity in his colon.  He extensive stool studies 
for occult blood, fecal fat, and cultures which were all 
normal.  In January 2004, the veteran was labeled as having 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome.  

On VA examination of April 18, 2002, the examiner noted that 
upper GI studies had been requested, but nevertheless 
diagnosed irritable bowel with chronic diarrhea and hiatal 
hernia with GERD.  The GI studies, performed on April 22, 
2002, were interpreted as revealing no definite hiatal hernia 
or ulcer, and the body of the stomach appeared normal.

The veteran was afforded a VA examination in June 2004.  On 
physical examination of the abdomen, the examiner 
characterized the veteran as obese with a  protuberant 
abdomen and normal bowel sounds in all four quadrants.  He 
did have mild epigastric pain to palpation and there was no 
rebound.  He did have mild guarding.  The examiner noted that 
there is no appreciable hepatosplenomegaly with this 
examination.  The diagnosis was GERD.

The Board finds that the above evidence associated with the 
claims file since 1994 is "new" in the sense that it was 
not previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.  
This evidence is also "material" for purposes of reopening 
the claim for service connection because it reflects 
diagnoses of gastrointestinal disability (to include hiatal 
hernia, and GERD), whereas, in 1994, the RO essentially 
regarded the veteran as normal  with respect to any 
gastrointestinal disability.  Moreover, given the complaints 
noted in service, and the veteran's assertions, there is at 
least the suggestion that the appellant may currently suffer 
from an actual gastrointestinal disability (in addition to 
IBS, for which service connection has already been granted), 
that may be medically related to service.  As indicated 
above, under the standard applicable to claims filed prior to 
August 29,  2001, for purposes of reopening, material 
evidence need only contribute to a more complete picture of 
the circumstances surrounding the claim.  See Hodge, 155 F.3d 
at 1363; 38 C.F.R. § 3.156.

As the Board finds that the newly received evidence, 
discussed above, meets this requirement, the Board, in turn, 
finds that new and material evidence to reopen the claim for 
service connection for a gastrointestinal disorder has been 
received.  The claim for service connection, on the merits, 
is addressed in the remand, below. 

8.  Lightheadedness and dizziness

When the claim for service connection for dizziness was 
previously decided in July 1994, active service medical 
records were silent as to any pertinent complaints or 
findings pertaining to dizziness and/or lightheadedness.  
Likewise, the May 1994 VA examination, while noting the 
history of such complaints then advanced by the veteran, did 
not recognize any pertinent diagnosis and/or any organic 
basis for the veteran's complaints. 

The evidence received since the July 1994 rating includes the 
report of preventive medicine examination while the veteran 
was in the reserves on May 12, 1994, which is silent as to 
pertinent complaints or findings relating to dizziness and/or 
lightheadedness.  On April 2002 VA examination, the veteran 
provided a history of dizziness, lightheadedness: 
intermittent mainly orthostatic dizziness with occasional 
syncope.  However, although the examiner did provide a 
diagnosis of history of exertional dyspnea, probable due to 
obesity, no specific diagnosis relating to dizziness or 
lightheadedness was made.  

In June 2004, the veteran was afforded another VA 
examination.  The examiner indicated that the veteran 
provided only a vague history, and the examiner could not 
actually determine whether or not the lightheadedness and 
dizziness were a part of the veteran's sinus problem, 
hearing/inner ear problem or his blood pressure.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  The additional evidence does 
not include any competent evidence of a specifically 
diagnosed disability manifested by dizziness and 
lightheadedness.  While the record does prevent a reasonable 
basis for attributing the veteran's complaints to undiagnosed 
disability, pursuant to the provisions of 38 U.S.C.A. 
§ 1117-as addressed below-absent competent evidence of a 
specifically diagnosed disability, the record presents no 
basis to reopen the previously denied  claim for service 
connection (under the provisions of 38 U.S.C.A. §§ 1110 and 
1131.  

As new and material evidence has not been received, the Board 
finds that the previously denied claim for service connection 
for lightheadness and dizziness is not reopened, and this 
aspect of the appeal must be denied.

9.  Denied  petitions to reopen

Specifically with respect to the claims for which the Board 
has concluded that new and material has not been received, in 
adjudicating each claim, the Board has considered, in 
addition to the medical evidence detailed above, numerous lay 
statements as well testimony from hearings in September 1998 
and July 2001.  The appellant's own statements and testimony 
includes, essentially, reiterations of the assertions made in 
connection with the prior August 1992 and July 1994 denials, 
and, thus, cannot be considered "new" within the meaning of 
38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, the Board notes that as no lay 
affiant is shown to have the appropriate medical training and 
expertise, none is competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, where a previously-disallowed claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen such a claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).   

Except as provided above, the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims, and the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

C.	Claims based on Undiagnosed Illness or Other Qualifying 
Chronic Disability 
(associated with Persian Gulf War service) 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

During the pendency of this appeal, Congress revised 38 
U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  As the record reflects that the RO has 
considered, and given the appellant notice of,  the revised 
legal authority (see October 2004 SSOC), there is no due 
process bar to the Board applying such authority in 
adjudicating these claims.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from August 1991 to December 1991 
as a personnel specialist, the Board finds that he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed symptoms are manifestations of an undiagnosed illness 
or qualifying chronic disability associated with his Persian 
Gulf War service:  The Board will address this matter in 
connection with ech claim, below.


1.  Sore neck

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any neck disorder.  In 
August 1992, the veteran was previously denied service 
connection for neck pain, then diagnosed as myositis of the 
neck.  

The veteran reported a history of frequent posterior cervical 
pain with intermittent bilateral posterior cervical muscle 
spasms since his return from the Gulf War at a VA examination 
from April 2002; chronic neck strain was diagnosed.  

As noted above, the veteran was afforded a VA examination in 
June 2004.  Cervical strain with degenerative joint disease 
was diagnosed.  The examiner noted that cervical strain was 
documented officially in 2001 without a history of injury or 
trauma.

The veteran's pain in his neck has been attributed to known 
clinical diagnoses, myositis, cervical strain and 
degenerative joint disease, and not to an undiagnosed 
disorder or medically unexplained multi-symptom illness; 
hence, service connection under the provisions of 38 U.S.C.A. 
§ 1117 is precluded.   

2.  Weight gain

According to a September 1993 outpatient treatment record, 
the veteran claimed that his weight increased from 70 to 80 
pounds, which he attributed to service in the Persian Gulf.  
He described such weight gain as occurring during the period 
from 1992 to 1993.  The clinical note recorded that the 
veteran's weight gain was since he quit smoking.  His weight 
was recorded as 207 pounds in 1987.  In May 1992 his weight 
was 216 pounds; in October 1993, his weight was 228 pounds 
and 241 pounds in July 2003.  

According to a May 12, 1994 reserve physical examination 
assessment, fatigue and occasional dyspnea was more than 
likely attributed to his 60-70 pound weight gain and 
increasing age and the veteran had attended a nutrition class 
and was given counsel on weight loss and exercise to increase 
his energy level.   

On VA examination of June 2004, the veteran denied being 
prescribed an exercise protocol and exercising currently.  He 
did state that he did some exercises in the reserves.  He was 
unsure of precipitating factors of his weight gain.  He did 
admit that with a conscious effort of addressing his weight 
that he did see a positive response in his weight going down.  
He denied ever seeing a nutritionist but did admit that in 
1995, he was placed in the "Army fat boy program" because 
he could not pass physical training test.  The veteran's 
weight gain, was attributed to his increasing age and 
sedentary lifestyle. 

The veteran's weight gain has been attributed to known 
clinical diagnosis, obesity, and not to an undiagnosed 
disorder or medically unexplained multi-symptom illness; 
hence, service connection under the provisions of 38 U.S.C.A. 
§ 1117 is precluded. 

3.  Shortness of Breath

On VA examination in April 2002, the appellant gave a history 
of shortness of breath since the Gulf War ; it was then noted 
that shortness of breath varies upon ambulation in excess of 
one average block at average speed on the level.  Physical 
exam noted the veteran to be obese.  Pulse was regular and 
blood pressure was 112/73 in a sitting position.  Diagnosis 
was history of exertional dyspnea, probably due to obesity; 
past history of pulmonary tuberculosis, resolved.

The veteran has a history of asbestosis found by a private 
pulmonologist and reported in November 2002.  At the time, he 
was complaining of dyspnea on exertion at two blocks and was 
out of shape.  The veteran smoked a pack of cigarettes a day 
from 1960 to 1992.  It was determined that the veteran had 
asbestos exposure with minimal interstitial disease.  
Pulmonary function tests were given due his tobacco use 
history and tests revealed the veteran to have a history of 
chronic obstructive pulmonary disease as well as asbestosis.  
He admitted to having a limited pulmonary reserve which 
affected exercising and working out in his yard.  The veteran 
admitted that asbestos exposure occurred throughout his 
lifetime.  His first exposure was in fifth or sixth grade 
when he a student monitor in the boiler room.  He also worked 
for the Frito Lay company making potato chips and stated 
asbestos was on the conveyor belt and in the frying pan.  
Significantly, the veteran did not report asbestos exposure 
associated with his tour of duty in the Persian Gulf.  The 
examiner diagnosed shortness of breath secondary to asbestos 
exposure and obstructive ventilatory impairment, most likely 
consistent with chronic obstructive disease due to previous 
tobacco use.

The veteran's shortness of breath has been attributed to 
known clinical diagnoses, asbestosis and chronic obstructive 
pulmonary disease, and not to an undiagnosed disorder or 
medically unexplained multi-symptom illness; hence, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.  

4.  Pain in Both Shoulders, and Joint Pain in the Hips, 
Elbows and Knees

The veteran reported onset of shoulder complaints in 1992, 
but he also reported a history of fracture of the left 
clavicle in 1992.  An April 2002 examination diagnosed 
multiple joint pain along with radiological findings 
suggestive of mild degenerative joint disease in multiple 
joints.  There is no assertion or any supporting evidence 
suggesting any in service trauma to his shoulders, hips, 
elbows or knees.  His shoulder complaints have been variously 
diagnosed as adhesive capsulitis, left shoulder impingement 
and right shoulder strain.  In addition, at the June 2004 VA 
examination, the veteran was then age 63; the examiner 
concluded that bilateral hip and knee degenerative joint 
disease, right and left elbow strain were simply related to 
normal aging.

The veteran's bilateral shoulder, hip, elbow and knee 
complaints have been attributed to known clinical diagnosis, 
degenerative joint disease and normal aging, and not to an 
undiagnosed disorder or medically unexplained multi-symptom 
illness; hence, service connection under the provisions of 38 
U.S.C.A. § 1117 is precluded.  



5.  Nosebleeds

In light of the Board's findings of an association between 
the appellant's claimed nosebleeds and his service connected 
chronic sinusitis (as discussed above)-a specifically 
diagnosed disability, service connection for nosebleeds under 
the provisions of 38 U.S.C.A. § 1117 is precluded.  

6.  Fatigue

On VA examination in April 2002, the veteran asserted that 
his fatigue was "physical" in nature.  The examiner noted 
that he was obese.  The diagnosis was fatigue, probably 
multifactorial in type.  

A June 2004 examiner attributed fatigur to increasing age and 
sedentary lifestyle.  No organic causes of the veteran's 
fatigue were found, and the examiner specifically commented 
that fatigue did not appear to be a part of an undiagnosed 
illness.  Rather, the veteran was physically deconditioned.

The veteran's fatigue has been attributed to known clinical 
diagnosis, physical deconditioning and increasing age and 
sedentary lifestyle, and not to an undiagnosed disorder or 
medically unexplained multi-symptom illness; hence, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.  

7.  Memory loss, Abnormal body temperature/low grade fevers, 
Skin sores, Bleeding gums

With respect to the veteran's memory loss claim, no post-
service examiner has assessed any current, chronic memory 
loss.  In fact, the August 2003 psychiatric evaluation from 
Aug 2003 indicated that the veteran did not have any memory 
loss, and the June 2004 examiner specifically stated that 
there was no evidence of memory loss found on that 
examination.  

With respect to his abnormal body temperature claim, such 
claim was most definitively addressed in the June 2004 
examination report.  The veteran reported seeking medical 
attention since 1991 for abnormal body temperatures and low-
grade fever but denied ever being required to keep a log of 
his temperatures.  He initially indicated that "every time I 
go to the VA, my temperature is less than 98.6 degrees", 
which is the sole reason the veteran considers "himself to 
have an abnormal body temperature and low-grade fever".  He 
has never had any chronic recurring infectious problems and 
indicated that "the doctors do not seem to be alarmed by my 
temperature".  The veteran was informed that he was not 
experiencing a temperature, but this was his normal 
temperature for his body.  The examiner's review of his 
temperatures indicated that the veteran has not had any 
temperatures, however, he was correct in stating that his 
temperature was usually less than the 98.6 degrees.  Close 
review of his vital signs has indicated that the veteran has 
not had any significant temperatures over 100.4 degrees to be 
considered to have a fever and the temperatures that are 
lower than 98.6 degrees are usually within the normal range 
of 97-98 degrees and are actually normal.  No infections were 
found.  The examiner expressly reported the absence of any 
relevant abnormality associated with the veteran's body 
temperature.

With respect to his skin sores claim, service medical records 
are silent as to complaints, findings or diagnosis of any 
skin sores.   The examination of his skin was negative in May 
1992.  Although the veteran described having puff-like sores 
intermittently from 1992 until 1994, he was unsure of the 
precipitating factors.  He described them as boils, and he 
described a large one on his right thigh medial aspect.  Also 
he claimed to have sores on his face, arms, and legs, which 
he described as the size of ant bites.  The veteran recalls 
being sent for an HIV test and several other blood tests, all 
of which were negative. The exawminer noted that the 
appellant had not had a recurrence since 1994, therefore 
there is no severity, frequency or duration and they are 
considered relieved at this time.  He also stated that when 
locally with just keeping the area clean that they resolved 
spontaneously.  The examiner diagnosed skin sores that 
resolved spontaneously between 1992 and 1994 and have not had 
a recurrence since 1994.

With respect to his bleeding gums claim, the veteran reported 
a history of bleeding gums, but a May 1994 VA examiner 
reported no pertinent findings and/or abnormality.  The 
veteran was afforded a VA dental examination in August 2004, 
at which time the veteran reported a history of periodontal 
problems, "but that after seeing a periodontist that took 
care of it."  The examiner commented that the veteran 
probably or possibly had periodontitis at one time, which was 
treated, and he has no periodontal problems at the present 

In this appeal, there is no evidence of any current, chronic 
memory loss, abnormal body temperature/low grade fevers, skin 
sores or bleeding gums; as such, claims for any such problems 
cannot be established on any basis, to include as a 
manifestation of undiagnosed illness or qualifying chronic 
disability, under the provisions of 38 U.S.C.A. § 1117.  In 
short, there is nothing upon which to predicate a grant of 
service connection.


8.  Lightheadedness and dizziness

In 1992, the veteran reportedly began experiencing episodes 
of lightheadedness and dizziness.  The veteran reported 
intermittent mainly orthostatic dizziness with occasional 
syncope at his examination in April 2002.  No diagnosis was 
given.

The June 2004 VA examination report noted the veteran was 
unsure if the lightheadedness and dizziness occur when he is 
having problems with sinuses or hearing.  Since the veteran 
was vague, the examiner could not ascertain whether or not 
these symptoms were related to a blood pressure problem, 
sinuses or inner ear problems.  The veteran denied any other 
associated symptoms such as palpitations or shortness of 
breath or whether he had a headaches with the lightheadedness 
and dizziness but that he experienced the conditions daily by 
history with a duration of several minutes.  No neurological 
deficits were found.  Diagnosis was lightheadedness and 
dizziness.  The examiner labeled this condition as part of an 
undiagnosed illness.

Although the June 2005 examination report conveys a measure 
of medical uncertainty because of the veteran's vagueness in 
reporting his symptomatology and even the possibility that 
the claimed lightheadedness and dizziness could be associated 
with a blood pressure problem, sinuses or inner ear problems, 
the examiner nevertheless, attributed the symptomatology to 
an undiagnosed illness.  The Board construes the May 2005 
opinion as suggesting that it is as least as likely as not 
that the veteran's lightheadedness and dizziness was the 
result of an undiagnosed illness attributable to the 
veteran's active military service in the Persian Gulf, and 
finds that such opinion provides a reasonable basis for a 
grant of service connection in this case.  Significantly, 
there is no contrary medical opinion as to the etiology of 
the veteran's lightheadedness and dizziness symptoms.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for lightheadedness and 
dizziness, as a manifestation of undiagnosed illness or other 
qualifying chronic disability, under the provisions of 
38 U.S.C.A. § 1117, are met.

9.  All Persian Gulf Claims

Specifically with respect to the claims denied, the Board 
notes that, as with the petitions to reopen, the Board has 
considered all assertions advanced by the appellant in 
connection with these claims on appeal.  However, as 
indicated above, each claim turns on a medical matter, and, 
as a layman without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
persuasive opinion on sudh a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
where, as here, claims turns on medical matters, medical 
evidence, not lay assertions, is needed to establish the 
claim.

Also, in reaching each conclusion, the Board has considered 
the applicability of the benefit-of-the doubt doctrine.  
However, as the competent medical evidence simply does not 
support the adversely decided claims, that doctrine is not 
applicable to those claims.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for depression and organic brain syndrome 
(claimed as memory loss) is denied.

As new and material evidence to reopen the claims for service 
connection for myositis of the neck or obesity/pluriglandular 
syndrome has not been received, the appeal as to this matter 
is denied.

As new and material evidence to reopen the claim for service 
connection for a respiratory/pulmonary disorder has been 
received, the appeal as to this matter is granted.  

As new and material evidence to reopen the claims for service 
connection for adhesive capsulitis of the shoulders and for 
disabilities of the hips, elbows and knees has not been 
received, the appeal as to these matters is denied.

As new and material evidence to reopen the claim for service 
connection for nosebleeds has not been received, the appeal 
as to this matter is denied.  

As new and material evidence to reopen the claims for service 
connection for low grade fevers, for fatigue, for skin sores 
and for bleeding gums has not been received, the appeal as to 
these matters is denied.

As new and material evidence to reopen the claim for service 
connection for a gastrointestinal disorder has been received, 
the appeal as to this matter is granted.  

As new and material evidence to reopen the claims for service 
connection for lightheadedness and dizziness has not been 
received, the appeal as to this matter is denied.

Service connection for sore neck, for weight gain, for 
shortness of breath, for pain in both shoulders, for fatigue, 
and for joint pain in the hips, elbows and knees, as due to 
undiagnosed illness or other qualifying chronic disability, 
under the provisions of 38 U.S.C.A. § 1117, is denied.

Service connection for nosebleeds, as due to undiagnosed 
illness or other qualifying chronic disability, under the 
provisions of 38 U.S.C.A. § 1117, is denied.

Service connection for abnormal body temperature/low grade 
fevers, for skin sores, for bleeding gums, and for memory 
loss, as  due to undiagnosed illness or other qualifying 
chronic disability, under the provisions of 38 U.S.C.A. 
§ 1117, is denied.

Service connection for lightheadedness and dizziness, as due 
to undiagnosed illness or other qualifying chronic 
disability, under the provisions of 38 U.S.C.A. § 1117,is 
granted.


REMAND

In view of the Board's determination that the claim for 
service connection for a gastrointestinal disorder is 
reopened, the matter must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected, insofar as him being given additional notice of 
the criteria for a grant of service connection, and 
additional opportunity to present evidence and/or argument on 
the claim for service connection, RO adjudication of the 
claims in the first instance, is indicated.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board also finds 
that additional RO action on this claim, as well as on the 
claim for service connection for a pulmonary/respiratory 
disorder, is warranted.

As regards the claim for gastrointestinal (GI) disability, 
the Board notes that the veteran was seen in September 1991 
with complaints of stomach cramping.  He reported complaints 
of gas.  Objectively, his abdomen was nontender and without 
masses.  Assessment was probable viral colitis and medication 
was prescribed.  On October 2, 1991, he reported his symptoms 
were worsening but his stomach cramps were not as intense.  
While the veteran's in-service complaints previously were 
characterized as acute and transitory;  the veteran has since 
received a diagnosis of GERD, and suggests that there is a 
medical nexus between the in-service symptoms and post 
service diagnosis.  Under the circumstances, the Board finds 
that a medical opinion would be helpful in resolving this 
claim.  See 38 U.S.C.A. § 5103A.

The Board also determines that further medical opinion is 
warranted on the claim for service connection for 
pulmonary/respiratory disability.  While the Board notes  
notes that the claims file includes a June 2004 examination 
report and opinion pertinent to this claim, the medical 
evidence does not sufficiently resolve important questions 
related this claim.  For example, the examiner opined that 
the appellant had shortness of breath due to asbestos 
exposure that was as likely as not related to service.  
However, the examiner did not clearly explain the basis for 
such opinion, to include addressing whether the veteran 
actually exhibited radiographioc changes indicative of 
asbestos exposure-to include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  See 
M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  
The record also does not reflect any further explanation as 
to why the examiner found service-related asbestos exposure, 
in view of the appellant's assertion of both pre- and post-
service asbestos exposure, the lack of specificity of 
concerning in-service exposure, and the fact that the 
appellant had only approximately 6 months of active duty 
service out of his many years of service-most, inactive-
with the National Guard and Army Reserve.  

Accordingly, the RO should arrange for the veteran to undergo 
VA GI and pulmonary/respiratory examinations, by physicians, 
at an appropriate VA medical facility.  The appellant is 
advised that a failure to report to any scheduled 
examination, without good cause, shall result in a denial of 
the reopened claim(s).  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to either or both claims on appeal, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of the 
underlying claim for service connection-specifically as 
regards disability ratings and effective dates-as 
appropriate. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence that is pertinent to 
either or both claims remaining on appeal 
that is not currently of record.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regard 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA GI 
and pulmonary/respiratory examinations, 
by physicians, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.  

The GI examiner should identify all 
gastrointestinal disability/ies currently 
present, to specifically include GERD.  
With respect to each such diagnosed 
disability other than IBS, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
medically related to service, to include 
complaints of stomach cramping noted 
therein. 

The pulmonary/respiratory examiner 
should identify all 
pulmonary/respiratory disability/ies 
currently present.  With to each such 
diagnosed disability, the physician 
should render an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the appellant 
currently has an active respiratory 
disorder that is the result of asbestos 
exposure during the appellant's 
military service. In rendering this 
opinion, the physician should indicate 
whether the veteran actually exhibits 
radiographioc changes indicative of 
asbestos exposure (consistent with  
M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 
(January 31, 1997)); and consider the 
appellant's assertion of both pre- and 
post-service asbestos exposure,  the 
degree of specificity concerning in-
service exposure, and the fact that the 
appellant had only approximately 6 
months of active duty service out of 
his many years of service-most, 
inactive-with the National Guard and 
Army Reserve.  The physician should 
also specifically consider and address 
the June 2004 VA examiner's opinion.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims for service 
connection for gastrointestinal 
disability (other than IBS), and for 
pulmonary/respiratory disability.  If the 
veteran fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


